United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1157
                       ___________________________

                              Donald K. Alexander

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Boone Hospital Center; William A. Hawkins; Susan Alpert; Kathleen Erickson
DiGiorno; Stephen N. Oesterle; Gary Ellis; Brian Rysdam; Medtronic, Inc.; Daniel
                     Rothery; Missy Arnold; Nancy Tune

                     lllllllllllllllllllll Defendants - Appellees
                        ___________________________

                               No. 12-1298
                       ___________________________

                              Donald K. Alexander

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                      William A. Hawkins; Susan Alpert;
                        Kathleen Erickson DiGiorno;
                        Stephen Oesterle; Gary Ellis;
                      Brian Rysdam; and Medtronic, Inc.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________
                     Appeals from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: June 28, 2012
                              Filed: November 5, 2012
                                   [Unpublished]
                                   ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Donald Alexander filed a civil action in the Western District of Missouri
seeking damages under 18 U.S.C. § 1964(c). The case was transferred to the District
of Minnesota, which was presiding over related multidistrict litigation. The District
of Minnesota1 severed and dismissed some defendants from the action based on a
settlement between the parties. The claims against the remaining defendants were
remanded to the Western District of Missouri,2 which ultimately granted the
remaining defendants’ motion to dismiss. Alexander filed in both courts motions
under Federal Rule of Civil Procedure 60(b) to set aside the settlement-based
dismissal. The Western District of Missouri declined to rule on the motion; the
District of Minnesota denied it on the merits. In these consolidated appeals,
Alexander challenges the Western District of Missouri’s dismissal, and argues that
only the Western District of Missouri, not the District of Minnesota, had jurisdiction
to rule on his Rule 60 motion.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      2
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-
       We agree with the Western District of Missouri that Alexander’s section
1964(c) claim failed for the reasons stated by that court. We also conclude the
District of Minnesota retained jurisdiction to consider his Rule 60 motion, and thus
the Western District of Missouri did not err by declining to do so. See 28 U.S.C.
§ 1407(a); J.P.M.L. R. 10.1(a). Accordingly, we affirm the judgments of the district
courts. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-